DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 1, 2021.
Applicant’s election without traverse of Species A and Sub-Species A-2 (claims 3, 6, 7, 13, and 17) in the reply filed on February 1, 2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2 – 13, and 15 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claim 1 recites “a method of custom manufacturing a first valve body … a second valve body … and a third valve body ...” However, each of the steps recited in the body of the claim (“storing …,” “transferring …,” “adding material …”) are being performed to the already manufactured ‘first valve body,’ ‘second valve body,’ and manufacturing a first, second, and third valve body.’ For the purposes of this Office Action, Examiner will interpret the preamble as “a method of modifying a first valve body … a second valve body … and a third valve body …”
Claim 4 recites the limitation “material removal process” on three occasions in the claim. It is unclear as to whether Applicant intends each of the ‘material removal processes’ to refer to the originally recited ‘material removal process,’ or whether Applicant intends each of the ‘material removal processes’ to be separate and independent from one another. For the purposes of this Office Action, Examiner will interpret the ‘material removal processes’ as a ‘first material removal process,’ a ‘second material removal process,’ and a ‘third material removal process.’
The preamble of claim 12 recites “a method of custom manufacturing a first valve body … and a second valve body …” However, each of the steps recited in the body of the claim (“storing …,” “transferring …,” “adding material …”) are being performed to the already manufactured ‘first valve body’ and ‘second valve body.’ Therefore, it is unclear as to how the claimed method is a ‘method for manufacturing a first and second valve body.’ For the purposes of this Office Action, Examiner will interpret the preamble as “a method of modifying a first valve body … and a second valve body …”
Claim 15 recites the limitation “material removal process” on two occasions in the claim. It is unclear as to whether Applicant intends each of the ‘material removal processes’ to refer to the originally recited ‘material removal process,’ or whether Applicant intends each of the ‘material removal processes’ to be separate and independent from one another. For the purposes of this Office Action, Examiner will 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 – 13, and 15 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhaskar (International Publication Number WO 2015/089252 A1).
As to claim 1, Bhaskar teaches a method of modifying a first valve body having an inlet end connection and an outlet end connection, a second valve body having an inlet end connection and an outlet end connection, and a third valve body having an inlet end connection and an outlet end connection (figure 1, element 10 being the ‘valve body,’ element 12 being the ‘inlet end connection’ and element 16 being the ‘outlet end connection’; abstract and paragraphs 14 and 15), the method comprising: providing a first valve body, wherein the inlet end connection of the first valve body has an initial inlet end connection configuration and the outlet end connection of the first valve body has an initial outlet end connection configuration (figure 1, element 14 being the ‘initial inlet end connection configuration’ and element 16 being the ‘initial outlet end connection configuration’; paragraph 14); providing a second valve body, wherein the inlet end connection of the second valve body has an initial inlet end connection configuration and the outlet end connection of the second valve body has an initial alternative embodiments of the ‘initial inlet end connection configurations’ (figures 2a – 2c, element 20; paragraph 16). Bhaskar further teaches providing a third valve body, wherein the inlet end connection of the third valve body has an initial inlet end connection configuration and the outlet end connection of the third valve body has an initial outlet end connection configuration (figure 1, element 14 being the ‘initial inlet end connection configuration’ and element 16 being the ‘initial outlet end connection configuration’; paragraph 14), wherein the initial inlet end connection configuration of the third valve body is identical to the initial inlet end connection configuration of the first valve body and the initial outlet end connection configuration of the third valve body is identical to the initial outlet end connection configuration of the first valve body (figures 1 and 2a, elements 20 and 16; paragraph 16). Again, Examiner notes that Bhaskar teaches that each of the ‘initial inlet end connection configurations’ illustrated in Figures 2a – 2c are alternative embodiments of the ‘initial inlet end connection configurations’ (figures 2a – 2c, element 20; paragraph 16). Bhaskar further teaches adding material to the inlet end connection of the first valve body at a first manufacturing position, wherein 
Bhaskar does not expressly teach ‘storing the first, second, and third valve bodies at a first, second, and third storage locations.’ However, Bhaskar does teach that the first, second, and third valve bodies being manufactured prior to the steps of adding material to the first, second, and third valve bodies (figure 1, element 10; paragraphs 14 – 17). Examiner takes Official Notice that it would have been known in the art to store, at least temporarily, the first, second, and third valve bodies at a respective first, 
As to claim 3, Bhaskar teaches that the first manufacturing postion is same as the second manufacturing position, and the first manufacturing position is the same as the first manufacturing position (paragraphs 17 – 19).
As to claim 4, Bhaskar teaches removing material from the inlet end connection of the first valve body in a first material removal process at the first manufacturing position to create at least a second portion of the custom inlet end connection configuration of the first valve body (figure 6, element 42 being the ‘second portion of the custom inlet end connection configuration’; paragraph 20); removing material from the inlet end connection of the second valve body in a second material removal process at the second manufacturing position to create at least a second portion of the custom inlet end connection configuration of the second valve body (figure 6, element 42 being the ‘second portion of the custom inlet end connection configuration’; paragraph 20); removing material from the inlet end connection of the third valve body in a third material removal process at the third manufacturing position to create at least a second portion of the custom inlet end connection configuration of the third valve body (figure 6, 
As to claim 5, while Bhaskar expressly teaches performing a machining process during the first, second, and third material removal processes, Bhaskar does not specify the type of machining process. Examiner takes Official Notice the use of a CNC lathe with directed energy laser deposition capabilities is known in the art to provide precise and efficient machining of a valve body. Therefore, it would have been obvious to one skilled in the art to perform the machining of the first, second, and third material removal processes of Bhaskar via a CNC lathe with directed energy laser deposition capabilities, because use of such a lathe is known in the art to precisely and efficiently machine the valve body of Bhaskar.
As to claim 6, Bhaskar teaches that the first, second, and third material removal processes and the first additive manufacturing process at each of the first manufacturing position, the second manufacturing position, and the third manufacturing position is performed by the same machining equipment (figures 4 – 6, element 30; paragraphs 17 – 20).
As to claim 7, the discussion of claim 5 is incorporated herein.
As to claim 8, Bhaskar teaches that the first additive manufacturing process is a directed energy laser deposition process (figure 5, element 30; paragraphs 17 - 19).
As to claim 9, Bhaskar teaches that the inlet end connection of the first valve body, the second valve body, and the third valve body is a butt weld end connection (figure 1, element 12).
As to claim 10, Bhaskar teaches that the custom inlet end connection configuration of the first valve body, the second end body, and the third valve body is a flange configuration (figure 6, element 42).
As to claim 11, Bhaskar teaches casting the first valve body into the initial inlet end connection configuration and the initial outlet end connection configuration (paragraph 3).
As to claim 12, the discussion of claim 1 is incorporated herein.
As to claim 13, the discussion of claim 3 is incorporated herein.
As to claim 15, the discussion of claim 4 is incorporated herein.
As to claim 16, the discussion of claim 5 is incorporated herein.
As to claim 17, the discussion of claim 6 is incorporated herein.
As to claim 18, the discussion of claim 8 is incorporated herein.
As to claim 19, the discussion of claim 9 is incorporated herein.
As to claim 20, the discussion of claim 10 is incorporated herein.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726